             Case 5:20-cv-05799-LHK Document 260 Filed 09/30/20 Page 1 of 3




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    ALEXANDER K. HAAS
     Branch Director
3    DIANE KELLEHER
     BRAD P. ROSENBERG
4
     Assistant Branch Directors
5    M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
6    Trial Attorneys
7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
8    1100 L Street, NW
     Washington, D.C. 20005
9    Telephone: (202) 305-0550
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16    NATIONAL URBAN LEAGUE, et al.,            Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                 DEFENDANTS’ RESPONSE TO THE
                                                COURT’S ORDER, ECF 238
18
              v.
19
      WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28


     DEFENDANTS’ RESPONSE TO
     THE COURT’S ORDER, ECF 238
     Case No. 5:20-cv-05799-LHK
             Case 5:20-cv-05799-LHK Document 260 Filed 09/30/20 Page 2 of 3




1           Pursuant to the Court’s Order dated September 30, 2020, ECF No. 238, Defendants
2    respectfully submit the attached declaration of James T. Christy, which addresses the
3    communications the Court has received.
4           Defendants understand the Court’s concern regarding all the incoming communications,
5    and take the complaints seriously. However, as Mr. Christy notes in his declaration, the effort
6    required to address each of these communications has been substantial, and has detracted him and
7    his staff from the immediate work of conducting census operations.        Defendants therefore
8    respectfully request that the Court consider the burden responding to these communications has
9    imposed on Census Bureau staff, and adopt the Bureau’s proposal that complaints be directed to
10   the Commerce Department’s Office of Inspector General rather than this Court. See Christy
11   Decl. ¶ 21, ECF No. 244.
12

13   DATED: September 30, 2020                          Respectfully submitted,
14
                                                        JEFFREY BOSSERT CLARK
15
                                                        Acting Assistant Attorney General
16
                                                        ALEXANDER K. HAAS
17                                                      Branch Director
18
                                                        DIANE KELLEHER
19                                                      BRAD P. ROSENBERG
                                                        Assistant Branch Directors
20

21                                                      /s/ Alexander V. Sverdlov
                                                        ALEXANDER V. SVERDLOV
22                                                        (New York Bar No. 4918793)
                                                        M. ANDREW ZEE (SBN 272510)
23                                                      Trial Attorneys
24                                                      U.S. Department of Justice
                                                        Civil Division - Federal Programs Branch
25                                                      1100 L Street, NW
                                                        Washington, D.C. 20005
26                                                      Telephone: (202) 305-0550
27
                                                        Attorneys for Defendants
28

     DEFENDANTS’ RESPONSE TO
     THE COURT’S ORDER, ECF 238
     Case No. 5:20-cv-05799-LHK
                                                    1
             Case 5:20-cv-05799-LHK Document 260 Filed 09/30/20 Page 3 of 3




1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on the 30th day of September, 2020, I electronically transmitted the
3    foregoing document to the Clerk of Court using the ECF System for filing.
4

5                                      /s/ Alexander V. Sverdlov
                                       ALEXANDER V. SVERDLOV
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
